Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1.  An apparatus for housing a vessel, comprising:

a body for receiving at least a portion of the vessel, wherein the body has an upper portion having a threaded connection and a first outside diameter;

a lid having a lower portion and an upper portion having a continuously solid outer surface
wherein the lower portion has a threaded connection at a first outside diameter, and wherein the threaded connection on the lower portion of the lid engages with the threaded connection on the upper portion of the body to form a substantially airtight connection;

wherein the upper portion of the lid has a second outside diameter, where the second outside diameter is larger than the outside diameter of the lower portion of the lid, and the second outside diameter is equal to the outside diameter of the upper portion of the body;

 the lid further including a collar tapering inwardly from the second outside diameter;

the lid further including an opening through which at least a portion of the vessel protrudes;

the collar formed by a plurality of pliable members extending above the opening in the lid, said pliable members having a slot therebetween for snugly fitting around the portion of the vessel protruding through the lid, whereby one or more pliable members help support the vessel in the apparatus;

the body having a lower interior portion having a first inside diameter and a second inside diameter such that the first and second inside diameters accommodate receiving vessels of various sizes and shapes, while allowing at least a portion of the vessel to protrude through the lid;

a bottom, whereby the lid and/or the bottom are removable for receiving the vessel into the apparatus;

the body further including a lower exterior portion having a first outside diameter, wherein the first outside diameter of the lower exterior portion of the body is equal to the first outside diameter of the upper portion of the body such that the body has no transition in contour between the first outside diameter of the upper portion of the body and the first outside diameter of the lower exterior portion of the body;

the lower exterior portion of the body further including a second outside diameter, wherein the second outside diameter of the lower exterior portion of the body is smaller than the first outside diameter of the lower exterior portion of the body such that the lower exterior portion of the 

the body being vacuum insulated such that the vacuum insulation is substantially the same between the first outside diameter of the upper portion of the body and the first inside diameter of the lower interior portion of the body;

the body consisting of a first material and the lid consisting of a second material, where the first material is different from the second material; and

the body further including an interior flat bottom.

Drawings
The following changes to the drawings have been approved by the examiner: The cross hatching of Figs. 1-12 fails to represent an insulated housing but a metal material, see eMPEP 608.02, 1.84(n). An accurate depiction of a double-walled insulated container is required. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735